*289Opinion by
Oliver, O.J.
In accordance with stipulation of counsel that the items marked “A” consist of plastic feeders and water fountains and that the items marked “B” consist of plastic fishes and plantlike forms in plastic envelopes similar in all material respects to those the subject of Abstract 67011, the claim at 10 percent under the provision in paragraph 1558, as modified by T.D. 52739, supplemented by Presidential proclamation (T.D. 52827), for non-enumerated manufactured articles was sustained.